DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10970599. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent '599 fully disclose the features of instant claims.
Regarding claims 1, 8, 9 11, 13, 15 and 17 patents ‘599 discloses,
 	Applying, by a processor-based system, a regression convolutional neural network (CNN) to an image, the regression CNN to make a prediction of properties of a copy space, the properties including size and type, the prediction conditioned on a determination by the regression CNN of a copy space presence in the image (note claim 1, col. 10 lines 28-33); and
 	Applying, by the processor-based system, a segmentation CNN to the image, the segmentation CNN to generate one or more masks associated with locations of one or more of a manufactured copy space in the image, a natural copy space in the image, and a background region of the image (note claim 1, col. 10 lines 34-39),
 	Wherein the regression CNN and the segmentation CNN are both trained using a common set of annotated images that includes at least one training image containing a training image copy space, and at least one training image that does not include any copy space (note claim 5, col. 10 lines 57-62).

Regarding claims 2, 9 and 17 patents ‘599 discloses,
 	Wherein the common set of annotated images includes annotations indicating one or more of copy space presence, copy space size, copy space type, and pixel classifications to indicate one or more of background, natural, and manufactured classifications (note claim 5, col. 10 lines 63-67).

Regarding claims 3, 16 and 20 patents ‘599 discloses,
 	Wherein the size is represented as a confidence score ranging from small to large (note claim 3, col. 10 lines 48-49).

Regarding claims 4 and 19 patents ‘599 discloses,
 	Wherein the copy space presence in the image is a numerical value that (i) represents a likelihood that a copy space having specified properties exists in the image, and (ii) exceeds a threshold likelihood (note claim 5, col. 10 lines 62-64).

Regarding claims 5 and 18 patents ‘599 discloses,
 	Wherein the regression CNN is further to predict the copy space presence in the image (note claims 1, col. 10 lines 30-31 and 33).

Regarding claims 6 and 12 patents ‘599 discloses,
 	Conducting a search of a database of images based on results generated by the regression CNN and the segmentation CNN, the search being conducted for a target image including a copy space associated with specified properties (claim 1, col. 10 lines 40-43).

Regarding claims 7, 10 and 14 patents ‘599 discloses,
 	Wherein the segmentation CNN includes a first stage comprising convolutional layers and a second stage comprising pairs of boundary refinement layers and bilinear up-sampling layers (note claim 4, col. 10 lines 52-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 29, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664